Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 07, 2019

The Court of Appeals hereby passes the following order:

A19D0225. BAUER & DEITCH, P.C. et al. v. GEICO ADVANTAGE
    INSURANCE COMPANY et al.

      In 2017, Bauer & Deitch, P. C. and Fryer, Shuster & Lester, P. C. filed a
continuing garnishment action against GEICO. GEICO failed to timely answer, and the
plaintiffs obtained a default judgment in June 2018. Several months later, respondents
– multiple entities having “GEICO” in their corporate names – filed a motion to set
aside the default judgment. On November 9, 2018, the trial court granted the motion
and set aside the default judgment. The plaintiffs then filed this application for
discretionary appeal.
      Although appeals from “cases involving garnishment” must generally come by
discretionary application, see OCGA § 5-6-35 (a) (4), the grant of a motion to set
aside is interlocutory. See Guy v. Roberson, 214 Ga. App. 391, 392 (1) (448 SE2d 60)
(1994); English v. Tucker Fed. S & L Assn., 175 Ga. App. 69, 69 (332 SE2d 365)
(1985). Such non-final orders must be appealed through the interlocutory appeal
procedure set forth in OCGA § 5-6-34 (b). Guy, 214 Ga. App. at 392 (1); English,
175 Ga. App. at 70. And where both discretionary and interlocutory application
procedures apply, the applicant must follow the interlocutory appeal procedure and
obtain a timely certificate of immediate review before filing an application. See Bailey
v. Bailey, 266 Ga. 832, 832 (471 SE2d 213) (1996). Because the plaintiffs failed to
follow the interlocutory appeal procedure, we lack jurisdiction to consider this
application, which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                01/07/2019
                                              I certify that the above is a true extract f rom
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                            , Clerk.